Citation Nr: 0836957	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  92-52 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA). As will be set out below, there are numerous 
prior denials service connection for a back disorder on file.  
This appeal stems from a November 1989 rating decision that 
denied reopening on a primary basis.

The veteran testified at a hearing at the RO before a Member 
of the Board in April 1999. That Member has since left the 
Board of Veterans' Appeals. The veteran has elected to forego 
an additional hearing, but to have the case decided on the 
evidence of record. The file does include a transcript of the 
hearing. Following the hearing, the issue of new and material 
evidence to reopen the service connection disorder on a 
primary basis was remanded. The issue was characterized as 
such throughout the appeals process.  

The issue was again remanded by the Board in September 2003. 
It was returned to the Board and in June 2005 the Board 
issued a decision that, in part, denied the application to 
reopen a claim of primary service connection for a back 
disability. The appellant appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court), 
and the Board's decision was vacated pursuant to a November 
2006 Order, following a Joint Motion for Remand and to Stay 
Further Proceedings. The parties requested that the Court 
vacate the Board's June 2005 decision regarding the denial of 
an application to reopen a claim for primary service 
connection for a back disability and remand the matter so 
that the Board could consider whether a 1988 statement from a 
private physician, to the effect that the veteran's back 
disorder was secondarily related to a service connected left 
knee disability, was new and material evidence upon which the 
claim could be reopened. The Court granted the Joint Motion 
and remanded the case to the Board.

By decision dated in April 2007, the Board found that new and 
material evidence had been submitted such that the claim for 
service connection for a back disorder was reopened.  The 
issue was then remanded so that a medical opinion could be 
obtained.  

A motion to advance the case on the Board's docket has been 
granted pursuant to 38 C.F.R. § 20.900.


FINDING OF FACT

A low back disorder was not evident during service or until 
many years thereafter, is not shown to have been caused by 
any in-service event, and is not shown to be related to a 
service connected disability.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service; arthritis of the lumbar spine may not be presumed to 
have been incurred therein; nor is a low back disorder 
proximately due to, the result of, or aggravated by a service 
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, 
the Court held that a notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." Id.

In a VCAA letter dated in April 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide. In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim. See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case. However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications. Thus, 
to decide the appeal now would not be prejudicial. See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Id. Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. Id. In March 2006, the 
veteran was afforded the appropriate notifications.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995); see 
also 38 C.F.R. § 3.310(b).

In testimony and correspondence from the veteran, he asserts 
that he sustained an injury of his low back during service, 
specifically at the time he injured his left knee when he was 
struck by a motor vehicle.  Alternatively, it is contended 
that the low back disorder is the related to the veteran's 
service connected left knee disorder.  It is noted that 
service connection for a left knee disability was granted by 
rating decision in 1949 with a 10 percent having been in 
effect since 1974.  

Review of the service treatment records shows that incident 
in question, the motor vehicle accident, occurred, but there 
is no indication of complaint or manifestation of a low back 
disorder at that time.  The veteran was examined on many 
occasions by VA from 1946 until 1970 when manifestations of a 
low back disorder were not noted.  While service connection 
was in effect for a left knee disorder during this time, 
there were no objective manifestations of the left knee 
disorder and a noncompensable evaluation was in effect.  On 
examination by VA in January 1969, it was noted that leg 
lengths were equal.  In a December 1969 statement from the 
veteran's private osteopath it was noted that the veteran had 
a low back disorder that could have been aggravated by the 
left knee condition, for which service connection had been 
granted many years earlier.  In response, the veteran was 
examined by VA in October 1970.  X-ray studies at that time 
were suggestive of mild arthritis of the lumbar spine.  After 
examining the veteran, the examiner noted that the veteran 
stated that he had first had complaints of back pain 13 years 
earlier.  The left knee injury had occurred 27 years earlier 
such that there was a lapse of 14 years between the 
complaints of back pain and the injury.  As such, it was not 
believed that there was a connection between the incident 
that caused the left knee disorder and the onset of the back 
disorder.  On examination by VA in 1975, osteoarthritis of 
the low back was noted on X-ray studies.  

In May and December 1976 statements, the veteran's private 
osteopath, the same osteopath who provided the statement 
dated in 1969, indicated that he believed that the cause of 
the veteran's low back disorder was the left knee disability.  
In a January 1988 letter, another private osteopath stated 
that he had treated the veteran from 1980 to 1986 and, while 
able to give temporary relief from the pain of unstable joint 
syndrome, he had not been able to correct the condition.  He 
went on to state that very often, the force of trauma to the 
knee is transmitted to the lower back causing simultaneous 
injury.  He stated that such an injury was not always 
recognized and sometimes went untreated and could cause 
chronic instability and pain in the low back as well as the 
knee.  A short leg could also contribute to the problem.  (As 
noted above, leg lengths on this veteran were measured as 
equal.)

The veteran was scheduled for evaluation by VA in 2007 and 
2008, but was not able to attend the examinations.  In such 
cases, the case is to be decided on the evidence of record.  
38 C.F.R. § 3.655.  It was indicated that he could not report 
for the second examination secondary to a stroke and he did 
not want to reschedule the examination.

The veteran sustained an injury of his left knee during 
service in the 1940's.  The service medical records do no 
reflect that the injury was sustained while under combat or 
attack.  In examinations immediately post-service, a history 
is given on several occasions that the knee was injured 
during black out conditions on the base, but there is never 
any mention of an attack or air raid going on at that time.  
As this is history recorded closest to the event, it is given 
significant probative value.  As such, the provisions of 38 
U.S.C.A. § 1154(b) are not for application. 

The record further shows he had no complaints of a low back 
disability in the years following and it was first documented 
in 1969, although the veteran has stated that he had 
complaints as much as 13 years earlier.  This would date the 
onset of the low back disorder to the mid 1950's, still many 
years after service and years after the initial accident.  
The VA examiner who examined the veteran in 1970 stated that 
this onset was far too removed from the injury for there to 
be a relationship and the Board agrees.  While the osteopath 
who rendered an opinion in 1988 stated that trauma of the 
left knee could be transmitted to the low back, such a 
statement is considered by the Board to be speculative at 
best and of little evidentiary value.  In Obert v. Brown, 5 
Vet. App. 30 (1993), the Court held that a medical opinion 
expressed in terms of "may," also implies "may or may not" 
and is too speculative to establish a plausible claim.  The 
Board finds that expressing the opinion in terms of "could" 
is no different.  As such, the claim based on direct service 
connection must be denied.  

There remains the possibility that the veteran's left knee 
disorder, which was noncompensable for many years following 
the accident, could have caused or aggravated the veteran's 
low back disorder.  Again, the VA examiner who examined the 
veteran in 1970 was of the opinion that there was no 
relationship between the two disabilities and while the 
veteran's private osteopath believed that such a causal 
relationship was possible, this is not seen to outweigh the 
opinion of the VA physician.  That opinion is considered more 
credible, particularly given the asymptomatic nature of the 
veteran's left knee disorder in the years subsequent to 
service when the noncompensable evaluation was in effect.  
While the veteran has given sworn testimony to the effect that 
he believes that there is a relationship between service, or 
his service connected left knee disorder, and his low back 
disability, it is noted that he is a layman, and, as such, is 
not competent to give an opinion requiring medical knowledge 
such as involved in making diagnoses or explaining the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Under these circumstances the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disorder on a primary, 
presumptive or secondary basis.  Therefore, the appeal must be 
denied.  


ORDER

Service connection for a low back disorder is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


